UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STRV, INC.,

                                        Plaintiff,                    19 Civ. 10027 (PAE)
                        -v-
                                                                             ORDER
 VIDERI, INC.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On February 24, 2020, the parties submitted their proposed case management plan, in

which they indicated that they consent to conducting all further proceedings before a Magistrate

Judge. 28 U.S.C. § 636(c). Dkt. 20. The parties are directed to complete the consent form at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf and submit a scanned copy of the

signed form to EngelmayerNYSDchambers@nysd.uscourts.gov forthwith.

       The initial pretrial conference in this matter, currently scheduled for February 28, 2020,

at 4:30 p.m., Dkt. 19, is adjourned sine die.



       SO ORDERED.

                                                      PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 24, 2020
       New York, New York
